            Case 3:21-cv-05289-RSL Document 16 Filed 06/11/21 Page 1 of 2


                                 UNITED STATES DISTRICT COURT
                                  W ESTERN DISTRICT OF W ASHINGTON
                                     UNITED STATES COURTHOUSE
                                        700 STEWART STREET
                                     SEATTLE, W ASHINGTON 98101



ROBERT S. LASNIK
  DISTRICT JUDGE



                                          June 11, 2021



    Callagee O’Brien
    Attorney General’s Office
    800 Fifth Avenue, Suite 2000
    Seattle, WA 98104-3188

    Tyler Firkins
    Van Siclen Stocks & Firkins
    721 45th Street NE
    Auburn, WA 98002-1381


   Delivered Via CM/ECF

          RE:      Marla Mays v. State of Washington, et al. (C21-5289RSL)
                   Proposed Stipulated Protective Order


   Dear Ms. O’Brien and Mr. Firkins:

   On May 18, 2021, the Court received your proposed “Protective Order.” Dkt. # 13-1.
   Although defendants filed the motion for the protective order as a second Friday motion,
   rather than as an unopposed motion, Dkt. # 13, plaintiff has agreed to the proposed order.
   Dkts. # 13-1, # 14.

   Pursuant to Federal Rule of Civil Procedure 26(c), protective orders may be entered to
   protect parties from annoyance, embarrassment, oppression, or undue burden or expense.
   Such protective orders may issue upon a showing of good cause. Additionally, this district
   has a model stipulated protective order available on the court’s website, and Local Civil
   Rule 26(c)(2) provides that “[p]arties that wish to depart from the model order must
   provide the court with a redlined version identifying departures from the model.” The
           Case 3:21-cv-05289-RSL Document 16 Filed 06/11/21 Page 2 of 2


parties have failed to submit a redlined version of the proposed protective order.

Moreover, paragraph six of the proposed order provides the following:

       The above-listed records shall be redacted consistent with Wash. Rev. Code
       42.56, other applicable statutes, and federal rules 42 U.S.C.
       § 405(c)(2)(C)(viii)(I), with redactions to include but not be limited to: all
       social security numbers, driver’s license numbers, and financial account
       information, and information and records covered by attorney-client
       privilege/work product.

Dkt. # 13-1. The proposed order’s reference to the Public Records Act (“PRA”), Ch.
42.56 RCW, as an “applicable statute” for redactions appears unwarranted. 1 Local Civil
Rule 5.2(a) generally requires redactions for: dates of birth, names of minor children,
social security numbers, taxpayer-identification numbers, financial accounting
information, passport numbers, and driver’s license numbers. And Federal Rule of Civil
Procedure 26 restricts the scope of discovery to “nonprivileged matter[s]” and contains
protections related to work product (“documents or things prepared in anticipation of
litigation or for trial”) such that the specific redactions contemplated by paragraph six of
the proposed prospective order would already be covered.

Additionally, given that paragraph five of the protective order describes what will not be
redacted from the “above-listed confidential materials” found in paragraph four, the
parties may have intended paragraph six’s reference to the “above-listed records” to
invoke the “above-listed confidential materials” from paragraph four. That said, one
might instead interpret the “above-listed records” to refer to paragraph five because it is
the immediately preceding paragraph.

The proposed order received by the Court will remain lodged in the file, but it will not be
entered. The parties may resubmit a proposed order if they remedy the deficiencies
identified in this letter.

                                              Sincerely,



                                              Robert S. Lasnik
                                              United States District Judge



       1
         The proposed order also cites the PRA in paragraph 5(C). Dkt. # 13-1 at 4. It is unclear why
the parties are invoking the PRA.
